Opinión concurrente emitida por el
Juez Asociado Señor Dávila.
San Juan, Puerto Rico, a 30 de noviembre 1976
Estoy de acuerdo en que procede confirmar la sentencia dictada por el Tribunal Superior por los fundamentos consig-nados por dicho tribunal.
Al declarar con lugar la demanda el tribunal de instan-cia determinó que “con posterioridad a la ocurrencia del acci-*397dente y a eso de las 7:30 A.M. se pudo notar que la tubería de la Autoridad de Acueductos y Alcantarillados que discurría por debajo del pavimento de la carretera estaba rota y salía agua a gran presión. La prueba no estableció si la tubería estaba rota con anterioridad al accidente y el peso del vehí-culo al desplomarse ocasionó una avería mayor o si, por el contrario, fue el accidente el que ocasionó, por sí solo, la ro-tura de la tubería. Ninguna de las partes presentó prueba pericial, sobre ese ni sobre ningún otro aspecto.”
Luego de hacer la anterior determinación de hecho el tribunal formuló la siguiente conclusión de derecho con la cual estoy de acuerdo en su totalidad:
“Si bien es cierto, como se afirma en Rivera v. Pueblo, 76 DPR 404, 408, que el Estado no es garantizador en forma abso-luta de la seguridad de las personas que utilizan las carreteras públicas, se desprende de la fraseología del Art. 404 del Código Político que el Estado responde por los daños y perjuicios que se ocasionen a las personas o propiedades por desperfectos, falta de reparación o de protección suficiente para el viajero en cual-quier vía de comunicación pública salvo que se pruebe que los desperfectos de referencia fueron causados por la violencia de los elementos y que no hubo tiempo suficiente para remediarlos. Es decir, es el propio Estado el obligado a probar que los desper-fectos fueron ocasionados por fuerza mayor y que no hubo tiempo suficiente para remediarlos. Estamos frente a un caso de lex scripta donde no rigen los principios generales de negligen-cia sino que una vez establecido el defecto en la carretera y los daños se invierte el peso de la prueba viniendo entonces obligado el Estado a traer prueba exculpativa limitada a los aspectos de fuerza mayor e insuficiencia de tiempo para remediar la situa-ción.
En la situación ante nuestra consideración, habiéndose esta-blecido por la parte demandante que ocurrió el desperfecto y que éste le ocasionó daños, incumbía al Estado probar la existencia de fuerza mayor de que habla el estatuto. Como no se trajo dicha prueba, el Estado, a nuestro juicio, es responsable por los daños ocasionados.”
*398El Estado, para prevalecer, venía obligado a establecer, si ése era el caso, que durante la noche anterior al accidente un tubo del acueducto sufrió una avería, que no hubo oportu-nidad de arreglarlo y que el agua que salía de la cañería oca-sionó que el firme de la carretera cediera. Como el Estado no presentó tal prueba, procedía declarar con lugar la de-manda.